

117 HR 3449 IH: Hiring Incentive to Return Employment Act of 2021
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3449IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Suozzi (for himself, Mr. Horsford, Mr. Beyer, Ms. Moore of Wisconsin, and Mr. Schneider) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make certain adjustments to the work opportunity credit to modernize the credit and make it more effective as a hiring incentive, and for other purposes.1.Short titleThis Act may be cited as the Hiring Incentive to Return Employment Act of 2021 or the HIRE Act of 2021. 2.Extension of work opportunity credit during COVID–19 recovery period(a)In generalSection 51 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(l)Adjustment to credit during COVID–19 recovery periodIn the case of individuals hired after the date of the enactment of this subsection in a taxable year beginning before the date that is 2 years after such date— (1)Increased amount of creditSubsection (a) shall be applied by substituting 50 percent for 40 percent.(2)Availability of credit in second year of employment(A)In generalSubsection (a) shall be applied by inserting or qualified second-year wages after wages.(B)Qualified second-year wagesFor the purposes of this paragraph, the term qualified second-year wages means qualified wages which are attributable to service rendered during the 1-year period beginning on the day after the last day of the 1-year period with respect to the recipient determined under subsection (b)(2).(3)Increase in limitation on wages taken into accountSubsection (b)(3) shall be applied by substituting $10,000 for $6,000.(4)Eligibility of rehires(A)In generalSubsection (i)(2) shall not apply.(B)RegulationsThe Secretary shall issue such regulations as the Secretary determines appropriate to ensure a reasonable application of subparagraph (A), including prohibiting attempts to claim the benefit of this section through the termination and rehiring of an employee..(b)Effective dateThe amendment made by this section shall apply to taxable years ending after the date of enactment of this Act.